Title: Thomas Jefferson to William Short, 28 November 1814
From: Jefferson, Thomas
To: Short, William


          Dear Sir  Monticello Nov. 28. 14.
          Yours of Oct. 28. came to hand on the 15th inst. only. the settlement of your boundary with Colo Monroe is protracted by circumstances which seem foreign to it. one would hardly have expected that the hostile expedition to Washington could have had any connection with an operation 100. miles distant. yet, preventing his attendance, nothing could be done. I am satisfied there is no unwillingness on his part, but on the contrary a desire to have it settled; and therefore, if he should think it indispensable to be present at the investigation, as is possible, the very first time he comes here, I will press him to give a day to the decision, without regarding mr Carter’s absence. such an occasion must certainly offer soon after the 4th of March, when Congress rises of necessity, and be assured I will not lose one possible moment in effecting it.
          Altho’ withdrawn from all anxious concern attention to political concerns yet I will state my impressions as to the present war, because your letter leads to the subject. the essential grounds of the war were 1. the orders of council, & 2. the impressment of our citizens; (for I put out of sight, from the love of peace, the multiplied insults on our government, and aggressions on our commerce, with which our pouch, like the Indian’s, had long been filled to the mouth) what immediately produced the Declaration was 1. the Proclamation to of the prince regent that he would never repeal the orders of council as to us until Bonaparte should have revoked his Decrees as to all other nations as well as ours; and 2. the declaration of his minister to ours that no arrangement whatever could be devised, admissible in lieu of impressment. it was certainly a misfortune that they did not know themselves that they at the date of this silly and insolent proclamation, that within one month they would repeal the Orders, and that wecould not know, at the Date of our Declaration, could not know of the repeal which was then going on, 1000 leagues distant. their determinations, as declared by themselves, could alone guide us, and they shut the door on all further negociation, throwing down to us the gauntlet of war or submission as the only alternatives. we cannot blame the government for chusing that of war, because certainly the great majority of the nation thought it ought to be chosen. not that they were to gain by it in Dollars and cents: all men know that War is a losing game to both parties. but they know also that if they do not resist encroachment at some point, all will be taken from them, and that more would then be lost even in Dollars and cents, by submission than by resistance. it is the case of giving a part to save the whole, a limb to save life. it is the melancholy law of human societies to be compelled sometimes to chuse a great evil, in order to ward off a greater; to deter their neighbors from rapine by making it cost them more than honest gains. the enemy are accordingly now disgorging what they had so ravenously swallowed. the orders of council had taken from us near 1000. vessels. our list of captures from them is now at 1300. and, just become sensible that it is small, & not large ships which gall them most, we shall probably add 1000 prizes a year to their past losses.again, supposing that, according to the confession of their own minister in parliament, the Americans they had impressed were something short of 2000. the war against us alone cannot cost them less than 20. millions of Dollars a year, so that each American impressed has already cost them 10,000 D. and every year will add 5000.D. more to his price. we, I suppose, expend more; but had we adopted the other alternative of submission no mortal can tell what the cost would have been. I consider the war then as entirely justifiable on our part, altho’ I am still sensible it is a deplorable misfortune to us. it has arrested the course of the most remarkable tide of prosperity any nation ever experienced, and has closed such prospects of future improvement as were never before in the view of any people. farewell all hope of extinguishing public debt! farewell all visions of applying surpluses of revenue to the improvements of peace rather than the ravages of war. our enemy has indeed the consolation of Satan on removing our first parents from Paradise; from a peaceable and agricultural nation she he makes us a military & manufacturing one. we shall indeed survive the conflict. breeders enough will remain to carry on population. we shall retain our country, and rapid advances in the art of war will soon enable us to beat our enemy, & probably drive him from the continent. we have men enough, and I am in hopes the present session of Congress will provide the means of commanding their services. but I wish I could see them get into a better train of finance. their banking projects are like dosing dropsy with more water. if any thing could revolt our citizens against the war it would be the extravagance with which they are about to be taxed. it is strange indeed that at this day, and in a country where English proceedings are so familiar, the principles and advantages of funding, should be neglected, and expedients resorted to. their new bank, if not abortive at it’s birth, will not last thro’ one campaign; and the taxes proposed cannot be paid. how can a people who cannot get 50. cents a bushel for their wheat, while they pay 12.D. a bushel for their salt, pay five times the amount of taxes they ever paid before? yet that will be the case in all the states South of the Patomac. our resources are competent to the maintenance of the war if duly economised & skilfully employed in the way of anticipation.—however, we must suffer, I suppose, from our ignorance in funding, as we did from that of fighting, until necessity teaches us both; and fortunately our stamina are so vigorous as to rise superior to great mismanagement. this year I think we shall have learnt how to call forth our force, and by the next I hope our funds: and even if the state of Europe should not by that time  give them the enemy employment enough nearer home, we shall leave him nothing to fight for here.—These are my views of the war. they embrace a great deal of sufferance, trying privations, and no benefit but that of teaching our enemy that he is never to gain by wanton injuries on us. to me this state of things brings a sacrifice of all tranquility & comfort through the residue of life. for altho’ the debility of age disables me from the services & the sufferings of the field, yet, by the total annihilation in value of the produce which was to give me subsistence and independance, I shall be like Tantalus, up to the shoulders in water, yet dying with thirst. we can make indeed enough to eat drink & clothe ourselves; but nothing for our salt, iron, groceries, & taxes, which must be paid in money. for what can we raise for market? wheat? we can only give it to our horses, as we have been doing ever since harvest. tobacco? it is not worth the pipe it is smoked in. some say Whiskey; but all mankind must become drunkards to consume it. but altho’ we feel, we shall not flinch. we must consider now, as in the revolutionary war, that altho’ the evils of resistance are great, those of submission would be greater. we must meet therefore the former as the casualties of tempests and earthquakes, & like them necessarily resulting from the constitution of the world.—your situation, my dear friend, is much better. for altho’ I do not know with certainty the nature of your investments, yet I presume they are not in banks, insurance companies, or any other of those gossamer castles. if in ground-rents, they are solid: if in stock of the US. they are equally so. I once thought that in the event of war we should be obliged to suspend paying the interest of the public debt. but a dozen years more of experience and observation on our people and government have satisfied me it will never be done. the sense of the necessity of public credit is so universal & so deeply rooted, that no other necessity will prevail against it. and I am glad to see that while the former 8. millions are stedfastly applied to the sinking of the old debt, the Senate have lately insisted on a sinking fund for the new. this is the dawn of that improvement in the management of our finances which I look to for salvation; and I trust that the light will continue to advance & point out their way to our legislators. they will soon see that instead of taxes for the whole years expences, which the people cannot pay, a tax to the amount of the interest & a reasonable portion of the principal will command the whole sum, and throw a part of the burthens of war on times of peace and prosperity. a sacred payment of interest is the only way to make the most of their resources, and a sense of that renders your income from our funds more certain than mine from lands.some apprehend danger from the defection of Massachusets. it is a disagreeable circumstance, but not a dangerous one. if they become neutral, we are sufficient for our enemy without them. and in fact we get no aid from them now. if their administration determines to join the enemy, their force will be annihilated by equality of division among themselves. their federalists will then call in the English army, the republicans ours, and it will only be a transfer of the scene of war from Canada to Massachusets; and we can get ten men to go to Massachusets for one who will go to Canada. every one too must know that we can at any moment make peace with England at the expence of the navigation and fisheries of Massachusets. but it will not come to this. their own people will put down these factionists as soon as they see the real object of their opposition. and of this Vermont, N. Hampshire & even Connecticut itself furnish proofs.
          You intimate a possibility of your return to France, now that Bonaparte is put down. I do not wonder at it. France, freed from that monster, must again become the most agreeable country on earth. it would be the 2d choice of all whose ties of family & fortune give a preference to some other one, and the 1st of all not under those ties. yet I doubt if the tranquility of France is entirely settled. if her Pretorian bands are not furnished with employment on her external enemies, I fear they will recall the old, or set up some new Caesar.—God bless you and preserve you in bodily health. tranquility of mind depends much on ourselves, and greatly on due reflection ‘how much pain have cost us the evils which have never happened.’affectionately Adieu.
          Th: Jefferson
         